DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In view of the Child Application Serial No. 15/879,180 filed on 1/24/2018, PROSECUTION IS HEREBY REOPENED.  The New Grounds of Rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A TC (Technology Center) Director has approved of reopening prosecution by signing below:     /TASHIANA R ADAMS/                            Director, Technology Center 2800                                                                                                                                                                            
Examiner acknowledges the Decision on Appeal (the Decision) issued by the Patent Trial and Appeal Board on October 5, 2020. The Decision reversed the rejections of claims 1-14 and 16 under 35 USC § 103 and affirmed the rejection of claim 15 under 35 USC § 103. The period for seeking court review has lapsed, and Applicant has not filed any amendments. Examiner confirmed with Jonathan Roberts (No. 68,565) on December 10, 2020 that no reply had been filed.
the PTAB affirmed rejection of claim 15 is repeated. Claim 1-14 and 16 are newly rejected over Leman US Patent 5,229,701, which was cited in the PTAB-affirmed rejections of the continuation to this application 15/879,180.

Status of Claims
Claims 1-16 are still pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 3, 4, 5, 7, 8, 9, 10, 11, 12 and 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, 1, 1, 1, 1, 4, 1, 1, 1, 1 and 1, respectively, of copending Application 15/879,180 in view of Shindo et al. US PGPUB 2015/0362953, and further in view of Liautaud et al. US Patent 4,588,938 (see the table and explanations below).
Claims 6 and 13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application 15/879,180 in view of Shindo et al. US PGPUB 2015/0362953, further in view of Liautaud et al. US Patent 4,588,938 and further in view of Holzer et al. US PGPUB 2013/0058036 (see the table and explanations below).
Claim 14 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application 15/879,180 in view of Shindo et al. US PGPUB 2015/0362953, further in view of Liautaud et al. US Patent 4,588,938, further in view of Holzer et al. US PGPUB 2013/0058036 and further in view of Kim US PGPUB 2013/0241470 (see the table and explanations below).
This is a provisional nonstatutory double patenting rejection.
Instant Application
Co-Pending Application 15/879,180 (elements of the co-pending claim are re-ordered to map to instant claim elements)
1. (Currently Amended) A charger that charges an electronic device that includes a first electrical connector with a first electrical contact, 

a first fitting portion on a first surface, and 

a second fitting portion on a second surface that is different from the first surface, the charger comprising: 

configured so that the electronic device may be placed on the placement portion to be charged; 




a third fitting portion configured to be fitted to the first fitting portion; 

a fourth fitting portion configured to be fitted to the second fitting portion

a second electrical connector with a second electrical contact configured to be electrically connected to the first electrical contact 




and the third fitting portion and the fourth fitting portion are not electrical contacts.

(see below for limitations not met by claim 1 of Co-Pending Application 15/879,180)
a first female electrical connector including a first electrical contact,
 a first fitting portion offset from a first surface, and 
a second fitting portion offset from a second surface different from the first surface, the charger comprising: 
a placement portion that includes the third fitting portion, the fourth fitting portion and the male electrical connector, and the placement portion is configured to receive the electronic device and hold the electronic device in a predetermined orientation,

a third fitting portion configured to fit within the first fitting portion,

a fourth fitting portion configured to fit within the second fitting portion, 

a male electrical connector including a second electrical contact configured to be inserted into the female electrical connector of the electronic device to electrically connect the first electrical contact and the second electrical contact; and 
the third fitting portion being non-conductive;
the fourth fitting portion being non-conductive;

wherein the female electrical connector and the male electrical connector are configured to engage in an engaging direction; and the third fitting portion is configured to partially fit within the first fitting portion to align the male electrical connector with the female electrical connector such that when the charger and the electronic device are moved towards each other along the engaging direction, the third fitting portion partially fits inside of the first fitting portion before the male electrical connector is inserted into the female electrical connector.




Claim 3
Claim 1, Shindo and Liautaud (see below for explanation)
Claim 4
Claim 1, Shindo and Liautaud (see below for explanation)
Claim 5
Claim 1, Shindo and Liautaud (see below for explanation)
Claim 6
Claim 1, Shindo, Liautaud and Holzer (see below for explanation)
Claim 7
Claim 1, Shindo and Liautaud (see below for explanation)
8. (Currently Amended) The charger according to claim 1, wherein the second 
electrical connector is disposed between two fourth fitting portions.
3. (Original) The charger of claim 1, wherein the fourth fitting portion includes two projections and the second fitting portion includes two recesses configured to receive the two projections.
4. (Currently Amended) The charger of claim 3, wherein the male electrical connector is between the two projections.
Claim 9
Claim 1, Shindo and Liautaud (see below for explanation)

Claim 1, Shindo and Liautaud (see below for explanation)
Claim 11
Claim 1, Shindo and Liautaud (see below for explanation)
Claim 12
Claim 1, Shindo and Liautaud (see below for explanation)
Claim 13
Claim 1, Shindo, Liautaud and Holzer (see below for explanation)
Claim 14
Claim 1, Shindo, Liautaud, Holzer and Kim (see below for explanation)
16. (Currently Amended) A charging system comprising an electronic device and a charger that charges the electronic device, 
wherein the electronic device comprises a first fitting portion on a first surface, and  
a second fitting portion on a second surface that is different from the first surface, and a first electrical connector with a first electrical contact; 
and the charger comprises a placement portion configured so that the electronic 



a third fitting portion configured to be is fitted to the first fitting portion, 

a fourth fitting portion configured to be fitted to the second fitting portion and 

a second electrical connector with a second electrical contact configured to be electrically connected to the first electrical contact of the electronic device,




 the third fitting portion and the fourth fitting portion are not electrical contacts.


a first female electrical connector including a first electrical contact,
a first fitting portion offset from a first surface, and
a second fitting portion offset from a second surface different from the first surface, the charger comprising: 
 a placement portion that includes the third fitting portion, the fourth fitting portion and the male electrical connector, is configured to receive the electronic device and hold the electronic device in a predetermined orientation,
a third fitting portion configured to fit within the first fitting portion,


a fourth fitting portion configured to fit within the second fitting portion, 

a male electrical connector including a second electrical contact configured to be inserted into the female electrical connector of the electronic device to electrically connect the first electrical contact and the second electrical contact; and 
the third fitting portion being non-conductive;
the fourth fitting portion being non-conductive;





Regarding claim 1, claim 1 of Co-Pending Application 15/879,180 does not explicitly disclose the fourth fitting portion configured to be fitted to the second fitting portion in a state where the first fitting portion is fitted to the third fitting portion.
Claim 1 of Co-Pending Application 15/879,180 does not explicitly disclose the second electrical connector with a second electrical contact configured to be electrically connected to the first electrical contact in conjunction with the fourth fitting portion being fitted to the second fitting portion.

However, Shindo discloses a charger for an electronic device including a fourth fitting portion configured to be fitted to the second fitting portion in a state where the first fitting portion is fitted to the third fitting portion [figs. 2A, 3A, 3B, 4A-4C, 8A & 9A; after the back of the device is fitting to the back of the dock/charger, the bottom of the device is fitted to the bottom wall 8c of the charger, including the protrusions 6’d; pars. 43-45 & 77].
Shindo further discloses a second electrical connector with a second electrical contact configured to be electrically connected to the first electrical contact in conjunction with the fourth fitting portion being fitted to the second fitting portion [figs. 2A, 3A, 8A & 9A; electrode 4 of the device connects to electrode 6 of the charger when the lower insulator 4b and cavities 4’d is fitted to the bottom electrode 6 and projections 6’d of the charger 5; pars. 43-45 & 77].
Shindo further discloses wherein the third fitting portion and the fourth fitting portion are within the placement portion [figs. 2A, 3A, 3B, 4A-4C; the rear wall 8B and the bottom wall 8C form a part of the placement portion], the placement portion is configured to receive the electronic device in a linear direction [fig. 3A, the device is received in a downward linear direction A; pars. 43-45].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify claim 1 of Co-Pending Application 15/879,180 to 
The combination of claim 1 of Co-Pending Application 15/879,180 and Shindo does not explicitly disclose the fourth fitting portion is movable parallel to the linear direction.
However, Liautaud discloses a portable device charging station comprising a bottom plate which is movable parallel to the linear direction [figs. 1-2 & 9; a charger 10 for a device 14 has a bottom plate 70 which moves upward and downward to bias the connection between the electrical contacts 32/33 and 64/65; abs.; column 1, line 55-column 2, line 10; column 4, line 67-column 5, line 30].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shindo to further include the fourth fitting portion is movable parallel to the linear direction for the purpose of maintaining the electrical contacts in tight mechanical connection, as taught by Liautaud (column 4, line 67-column 5, line 30) and Shindo (par. 30).
Regarding claim 3, claim 1 of Co-Pending Application 15/879,180 does not explicitly disclose wherein the third fitting portion functions as a first positioning member that determines a position of the electronic device to the placement portion, and the fourth fitting portion functions as a second positioning member that determines a position of the first electrical connector to the second electrical connector.
However, Shindo as applied in claim 1 discloses wherein the third fitting portion functions as a first positioning member that determines a position of the electronic device to the placement portion, and the fourth fitting portion functions as a second positioning member that determines a position of the first electrical connector to the second electrical connector [figs. 3A, 4A & 9A-9B, pars. 43-45, 52-53 & 77; the rear surface as a whole acts as a guide of the electronic device as it moves downward in direction “A”], and the fourth fitting portion functions as a second positioning member that determines a position of the first electrical connector to the second electrical connector [figs. 3A, 4A & 9A-9B, pars. 43-45, 52-53 & 77; the bottom surface including the protrusions 6’d guides the connection of the bottom electrode 4 of the device to the bottom electrode 6 of the charger between the projections 4’d].
Regarding claim 4, claim 1 of Co-Pending Application 15/879,180 does not explicitly disclose wherein a fitting precision of the third fitting portion and the first fitting portion is lower than a fitting precision of the second fitting portion and the fourth fitting portion.
However, Shindo as applied in claim 1 discloses wherein a fitting precision of the third fitting portion and the first fitting portion is lower than a fitting precision of the second fitting portion and the fourth fitting portion [figs. 3A, 4A & 9A-9B; the fitting of the 
Regarding claim 5, claim 1 of Co-Pending Application 15/879,180 does not explicitly disclose wherein the third fitting portion is in a position configured to fit to the first fitting portion prior to the fourth fitting portion is fitted to the second fitting portion when placing the electronic device on the placement portion.
However, Shindo as applied in claim 1 discloses wherein the third fitting portion is in a position configured to fit to the first fitting portion prior to the fourth fitting portion is fitted to the second fitting portion when placing the electronic device on the placement portion [fig. 3A; the mating direction is downward, thus portions of the third fitting portion on the rear will be “in a position configured to fit to the first fitting portion" prior to the fourth fitting portion being fitted to the second fitting portion since the second and fourth portions won’t mate until the device is at the bottom of the placement portion; pars. 43-45, 52-53 & 77].
Regarding claim 6, the combination of claim 1 of Co-Pending Application 15/879,180, Shindo and Liautaud does not explicitly disclose wherein the fourth fitting portion is movable perpendicular to the linear direction.
However, Holzer discloses a dock station with a fourth fitting portion, wherein the fourth fitting portion is movable perpendicular to the linear direction [fig. 1, a fourth fitting portion 101/102/103 is movable perpendicular to a vertical direction in which the device is accepted by the connector; pars. 35-37].

Regarding claim 7, claim 1 of Co-Pending Application 15/879,180 does not explicitly disclose an elastic body that is disposed between the fourth fitting portion and a main body of the charger.
However, Liautaud as applied in claim 1 discloses an elastic body that is disposed between the fourth fitting portion and a main body of the charger [figs. 1-2 & 9; a charger 10 for a device 14 has a bottom plate 70 which moves upward and downward to bias the connection between the electrical contacts 32/33 and 64/65 using a spring 74; abs.; column 1, line 55-column 2, line 10; column 4, line 67-column 5, line 30]. 
Regarding claim 9, claim 1 of Co-Pending Application 15/879,180 does not explicitly disclose a movable member that surrounds at least the second connection terminal, and that is configured to move in the linear direction.
However, Liautaud as applied in claim 1 discloses a movable member that surrounds at least the second connection terminal, and that is configured to move in the linear direction [figs. 1-2 & 9; a charger 10 for a device 14 has a bottom plate 70 which surrounds the contacts 32/33 and moves in the upward/downward direction using a spring 74; abs.; column 1, line 55-column 2, line 10; column 4, line 67-column 5, line 30]. 
Regarding claim 10, claim 1 of Co-Pending Application 15/879,180 does not explicitly disclose wherein the fourth fitting portion is on a surface of the movable member.
However, Liautaud as applied in claim 1 discloses wherein the fourth fitting portion is on a surface of the movable member [figs. 1-2 & 9; abs.; column 1, line 55-column 2, line 10; column 4, line 67-column 5, line 30].
Regarding claim 11, claim 1 of Co-Pending Application 15/879,180 does not explicitly disclose wherein the fourth fitting portion includes a projection having an inclined surface that is inclined to the linear direction.
However, Shindo as applied in claim 1 discloses wherein the fourth fitting portion includes a projection having an inclined surface that is inclined to the linear direction [figs. 9A-9C; projection 6D of docking device 5 with an inclined surface to a vertical direction (see fig. 9C in particular); par. 79].-3- HIROSE et al. Atty Docket No.: SDJ-723-4378 Application No. 15/299,791  
Regarding claim 12, claim 1 of Co-Pending Application 15/879,180 does not explicitly disclose wherein the fourth fitting portion includes a projection in a shape of cone or truncated cone.
However, Shindo as applied in claim 1 discloses wherein the fourth fitting portion includes a projection in a shape of cone or truncated cone [figs. 9A-9C; a truncated cone].
Regarding claim 13, the combination of claim 1 of Co-Pending Application 15/879,180, Shindo and Liautaud does not explicitly disclose a first support member that supports the second electrical connector movably in a second direction perpendicular to the linear direction; and a second support member that is different from 
However, Holzer discloses a dock station with a movable support, comprising a first support member that supports the second electrical connector movably in a second direction perpendicular to the linear direction; and a second support member that is different from the first support member, and supports the movable member movably in at least the second direction, wherein when the second fitting portion is fitted to the fourth fitting portion, the second electrical connector is moved in the second direction as the movable member is moved in the second direction [fig. 1 & 2; pars. 36-37; front and back portions of 108 (first and second support members) allow movement of connection terminal 101 in a direction perpendicular to the first direction; the connection terminal moves when it is fitted into a mobile device].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of claim 1 of Co-Pending Application 15/879,180, Shindo and Liautaud to further include a first support member that supports the second electrical connector movably in a second direction perpendicular to the linear direction; and a second support member that is different from the first support member, and supports the movable member movably in at least the second direction, wherein when the second fitting portion is fitted to the fourth fitting portion, the second electrical connector is moved in the second direction as the movable member is moved in the second direction for the purpose of allowing a docking 
Regarding claim 14, Holzer as applied in claim 13 discloses the first support member and the second support member [fig. 1 & 2; pars. 36-37; front and back portions of 108 (first and second support members)].
The combination of claim 1 of Co-Pending Application 15/879,180, Shindo, Liautaud and Holzer does not explicitly disclose the elastic bodies.
However, Kim discloses a dock station with a movable support including a plurality of elastic bodies [figs. 5-6; par. 45; elastic pieces 240 and 242].
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the combination of claim 1 of Co-Pending Application 15/879,180, Shindo, Liautaud and Holzer to further include the elastic bodies for the purpose of moving the support to its original position, as taught by Kim (par. 45).
Regarding claim 16, claim 1 of Co-Pending Application 15/879,180 does not explicitly disclose the fourth fitting portion configured to be fitted to the second fitting portion in a state where the first fitting portion is fitted to the third fitting portion.
Claim 1 of Co-Pending Application 15/879,180 does not explicitly disclose the second electrical connector with a second electrical contact configured to be electrically connected to the first electrical contact of the electronic device in conjunction with the fourth fitting portion being fitted to the second fitting portion, wherein the third fitting portion and the fourth fitting portion are within the placement portion.
Claim 1 of Co-Pending Application 15/879,180 does not explicitly disclose the first fitting portion and the second fitting portion are not electrical contacts.

Claim 1 of Co-Pending Application 15/879,180 does not explicitly disclose the fourth fitting portion is movable parallel to the linear direction.
However, Shindo discloses a charger for an electronic device including a fourth fitting portion configured to be fitted to the second fitting portion in a state where the first fitting portion is fitted to the third fitting portion [figs. 2A, 3A, 3B, 4A-4C, 8A & 9A; after the back of the device is fitting to the back of the dock/charger, the bottom of the device is fitted to the bottom wall 8c of the charger, including the protrusions 6’d; pars. 43-45 & 77].
Shindo further discloses a second electrical connector with a second electrical contact configured to be electrically connected to the first electrical contact in conjunction with the fourth fitting portion being fitted to the second fitting portion [figs. 2A, 3A, 8A & 9A; electrode 4 of the device connects to electrode 6 of the charger when the lower insulator 4b and cavities 4’d is fitted to the bottom electrode 6 and projections 6’d of the charger 5; pars. 43-45 & 77], wherein the third fitting portion and the fourth fitting portion are within the placement portion [figs. 2A, 3A, 3B, 4A-4C; the rear wall 8B and the bottom wall 8C form a part of the placement portion].
Shindo further discloses the first fitting portion and the second fitting portion are not electrical contacts [figs. 2A, 3A, 3B, 4A-4C & 9A-9C; Examiner is interpreting the rear wall 8B of the placement portion as the third fitting portion and the bottom wall 8C, including protrusions 6’d as the fourth fitting portions, thus not electrical contacts; the counterparts on the device are also not electrical contacts].

It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify claim 1 of Co-Pending Application 15/879,180 to further include the fourth fitting portion configured to be fitted to the second fitting portion in a state where the first fitting portion is fitted to the third fitting portion, the second electrical connector with a second electrical contact configured to be electrically connected to the first electrical contact of the electronic device in conjunction with the fourth fitting portion being fitted to the second fitting portion, wherein the third fitting portion and the fourth fitting portion are within the placement portion and the first fitting portion and the second fitting portion are not electrical contacts for the purpose of generating component forces which connect the electronic device and charger with greater certainty, as taught by Shindo (par. 64).
The combination of claim 1 of Co-Pending Application 15/879,180 and Shindo does not explicitly disclose the fourth fitting portion is movable parallel to the linear direction.
However, Liautaud discloses a portable device charging station comprising a bottom plate which is movable parallel to the linear direction [figs. 1-2 & 9; a charger 10 for a device 14 has a bottom plate 70 which moves upward and downward to bias the connection between the electrical contacts 32/33 and 64/65; abs.; column 1, line 55-column 2, line 10; column 4, line 67-column 5, line 30].


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Shindo et al. US PGPUB 2015/0362953 in view of Liautaud et al. US Patent 4,588,938, and further in view of Leman US Patent 5,229,701.
Regarding claim 1, Shindo discloses a charger that charges an electronic device [figs. 4A-4C1; charger 8 for device 1; pars. 39-40, 55 & 57; Examiner notes that 2, par. 36 & 77)), which Examiner is interpreting as a second fitting portion of a second surface that is different from the first surface; figs. 8A & 9A; electrode 4 of the device connects to electrode 6 of the charger when the lower insulator 4b and cavities 4’d is fitted to the bottom electrode 6 and projections 6’d of the charger 5, thus a first connector with electrical contact; pars. 43-45 & 77; (see annotated Figure A below comprising Shindo’s figs. 1B & 1C for clarity)], 

    PNG
    media_image1.png
    612
    728
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    612
    542
    media_image2.png
    Greyscale

Figure A

the charger comprising: 
a placement portion configured so that the electronic device may be placed on the placement portion to be charged [figs. 2A, 3A and 4C; the charger 8 is designed to receive the electronic device for charging; pars 35-36 & 39-40]; 
a third fitting portion configured to be fitted to the first fitting portion [figs. 2A, 3A, 3B, 4A-4C; the rear wall 8B of the placement portion fits to the lower back of the device]; 
a fourth fitting portion configured to be fitted to the second fitting portion in a state where the first fitting portion is fitted to the third fitting portion [figs. 2A, 3A, 3B, 4A-4C, 8A & 9A; after the back of the device is fitting to the back of the dock/charger, the bottom of the device is fitted to the bottom wall 8c of the charger, including the protrusions 6’d; pars. 43-45 & 77]; and 

the third fitting portion and the fourth fitting portion are within the placement portion [figs. 2A, 3A, 3B, 4A-4C; the rear wall 8B and the bottom wall 8C form a part of the placement portion], 
the placement portion is configured to receive the electronic device in a linear direction [fig. 3A, the device is received in a downward linear direction A; pars. 43-45],
and the third fitting portion and the fourth fitting portion are not electrical contacts [figs. 2A, 3A, 3B, 4A-4C & 9A-9C; Examiner is interpreting the rear wall 8B of the placement portion as the third fitting portion and the bottom wall 8C, including protrusions 6’d as the fourth fitting portions, thus not electrical contacts].
Shindo does not explicitly disclose the fourth fitting portion is movable parallel to the linear direction.
However, Liautaud discloses a portable device charging station comprising a bottom plate which is movable parallel to the linear direction [figs. 1-2 & 9; a charger 10 for a device 14 has a bottom plate 70 which moves upward and downward to bias the connection between the electrical contacts 32/33 and 64/65; abs.; column 1, line 55-column 2, line 10; column 4, line 67-column 5, line 30].

Though Shindo discloses a first fitting portion of a first surface, the combination of Shindo and Liautaud does not explicitly disclose a first fitting portion on the first surface that is different from the first surface
However, Leman discloses a portable device and charging stand which comprises a first fitting portion on a first surface [fig. 1, device 2 has a groove 6 (first fitting portion) on a rear portion of the device (first surface) which fits a protrusion 5 (i.e. a third fitting portion); col. 1, line 60-col. 2, line 15].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Shindo and Liautaud to further include a first fitting portion on the first surface for the purpose of properly aligning the device to be charged with the charging contacts, as taught by Leman (col. 1, lines 20-33).
Regarding claim 2, Shindo discloses wherein the first surface intersects the second surface orthogonally or substantively orthogonally [figs. 3A & 4A].
Regarding claim 3, Shindo discloses wherein the third fitting portion functions as a first positioning member that determines a position of the electronic device to the placement portion [figs. 3A, 4A & 9A-9B, pars. 43-45, 52-53 & 77; the rear surface as a whole acts as a guide of the electronic device as it moves downward in direction “A”], 
Regarding claim 4, Shindo discloses wherein a fitting precision of the third fitting portion and the first fitting portion is lower than a fitting precision of the second fitting portion and the fourth fitting portion [figs. 3A, 4A & 9A-9B; the fitting of the third fitting portion and the first fitting portion involves friction and “normal” (as in perpendicular) force, which is less precise than the second fitting portion and the fourth portion which involve gravity, friction, and the protrusions/cavities 4’d/6’d; pars. 43-45, 52-53 & 77].
Regarding claim 5, Shindo discloses wherein the third fitting portion is in a position configured to fit to the first fitting portion prior to the fourth fitting portion is fitted to the second fitting portion when placing the electronic device on the placement portion [fig. 3A; the mating direction is downward, thus portions of the third fitting portion on the rear will be “in a position configured to fit to the first fitting portion" prior to the fourth fitting portion being fitted to the second fitting portion since the second and fourth portions won’t mate until the device is at the bottom of the placement portion; pars. 43-45, 52-53 & 77].
Regarding claim 7, Shindo does not explicitly disclose an elastic body that is disposed between the fourth fitting portion and a main body of the charger.  
However, Liautaud as applied in claim 1 discloses an elastic body that is disposed between the fourth fitting portion and a main body of the charger [figs. 1-2 & 9; 
Regarding claim 8, Shindo discloses wherein the second electrical connector
is disposed between two fourth fitting portions [figs. 3A, 4A & 9A-9B, pars. 43-45, 52-53 & 77; the bottom electrode 7 is between the projections 4’d].
Regarding claim 9, Shindo does not explicitly disclose further comprising a movable member that surrounds at least the second connection terminal, and that is configured to move in the linear direction.
However, Liautaud as applied in claim 1 discloses a movable member that surrounds at least the second connection terminal, and that is configured to move in the linear direction [figs. 1-2 & 9; a charger 10 for a device 14 has a bottom plate 70 which surrounds the contacts 32/33 and moves in the upward/downward direction using a spring 74; abs.; column 1, line 55-column 2, line 10; column 4, line 67-column 5, line 30]. 
Regarding claim 10, Liautaud as applied in claim 1 discloses wherein the fourth fitting portion is on a surface of the movable member [figs. 1-2 & 9; abs.; column 1, line 55-column 2, line 10; column 4, line 67-column 5, line 30].
Regarding claim 11, Shindo discloses wherein the fourth fitting portion includes a projection having an inclined surface that is inclined to the linear direction [figs. 9A-9C; projection 6D of docking device 5 with an inclined surface to a vertical direction (see fig. 9C in particular); par. 79].-3- HIROSE et al. Atty Docket No.: SDJ-723-4378 Application No. 15/299,791  
Regarding claim 12, Shindo discloses wherein the fourth fitting portion includes a projection in a shape of cone or truncated cone [figs. 9A-9C; a truncated cone].
Regarding claim 16, Shindo discloses a charging system comprising an electronic device and a charger that charges the electronic device [figs. 1A & 2A; charger 5 for device 1; pars. 39-40], wherein-4- HIROSE et al. Atty Docket No.: SDJ-723-4378Application No. 15/299,791the electronic device comprises 
a first fitting portion of a first surface, and a second fitting portion on a second surface that is different from the first surface, and a first electrical connector with a first electrical contact [figs. 3A, 3B & 4C; device 1 has a first fitting portion on a first surface (lower back of the device) and a second fitting portion on a second surface (bottom of device including cavities 4’d (figs. 1C & 8A, par. 36 & 77)),  which Examiner is interpreting as a second fitting portion on a second surface that is different from the first surface; figs. 2A, 3A, 8A & 9A; electrode 4 of the device connects to electrode 6 of the charger when the lower insulator 4b and cavities 4’d is fitted to the bottom electrode 6 and projections 6’d of the charger 5, thus a first connector with electrical contact; pars. 43-45 & 77], and 
the charger comprises 
a placement portion configured so that the electronic device may be placed on the placement portion to be charged [figs. 2A & 3A; the charger 1 is designed to receive the electronic device for charging; pars 35-36 & 39-40] and the placement portion is configured to receive the electronic device in a linear direction [fig. 3A, the device is received in a downward linear direction A; pars. 43-45], 

a fourth fitting portion configured to be fitted to the second fitting portion in a state where the first fitting portion is fitted to the third fitting portion [figs. 2A, 3A, 3B, 4A-4C, 8A & 9A; after the back of the device is fitting to the back of the dock/charger, the bottom of the device is fitted to the bottom wall 8c of the charger, including the protrusions 6’d; pars. 43-45 & 77], and 
a second electrical connector with a second electrical contact configured to be electrically connected to the first connection terminal of the electronic device in conjunction with the fourth fitting portion being fitted to the second fitting portion [figs. 2A, 3A, 8A & 9A; electrode 4 of the device connects to electrode 6 of the charger when the lower insulator 4b and cavities 4’d is fitted to the bottom electrode 6 and projections 6’d of the charger 5; pars. 43-45 & 77], 
wherein the third fitting portion and the fourth fitting portion are within the placement portion [figs. 2A, 3A, 3B, 4A-4C; the rear wall 8B and the bottom wall 8C form a part of the placement portion], and first fitting portion, the second fitting portion, the third fitting portion and the fourth fitting portion are not electrical contacts [figs. 2A, 3A, 3B, 4A-4C & 9A-9C; Examiner is interpreting the rear wall 8B of the placement portion as the third fitting portion and the bottom wall 8C, including protrusions 6’d as the fourth fitting portions, thus not electrical contacts; the counterparts on the device are also not electrical contacts].

However, Liautaud discloses a portable device charging station comprising a bottom plate which is movable parallel to the linear direction [figs. 1-2 & 9; a charger 10 for a device 14 has a bottom plate 70 which moves upward and downward to bias the connection between the electrical contacts 32/33 and 64/65; abs.; column 1, line 55-column 2, line 10; column 4, line 67-column 5, line 30].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shindo to further include the fourth fitting portion is movable parallel to the linear direction for the purpose of maintaining the electrical contacts in tight mechanical connection, as taught by Liautaud (column 4, line 67-column 5, line 30) and Shindo (par. 30).
Though Shindo discloses a first fitting portion of a first surface, the combination of Shindo and Liautaud does not explicitly disclose a first fitting portion on the first surface (emphasis added). 
However, Leman discloses a portable device and charging stand which comprises a first fitting portion on a first surface [fig. 1, device 2 has a groove 6 (first fitting portion) on a rear portion of the device (first surface) which fits a protrusion 5 (i.e. a third fitting portion); col. 1, line 60-col. 2, line 15].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Shindo and Liautaud to further include a first fitting portion on the first surface for the purpose of properly .

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Shindo et al. US PGPUB 2015/0362953 in view of Liautaud et al. US Patent 4,588,938, further in view of Leman US Patent 5,229,701 and further in view of Holzer et al. US PGPUB 2013/0058036.
Regarding claim 6, the combination of Shindo, Liautaud and Leman does not explicitly disclose wherein the fourth fitting portion is movable perpendicular to the linear direction.
However, Holzer discloses a dock station with a fourth fitting portion, wherein the fourth fitting portion is movable perpendicular to the linear direction [fig. 1, a fourth fitting portion 101/102/103 is movable perpendicular to a vertical direction in which the device is accepted by the connector; pars. 35-37].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Shindo, Liautaud and Leman to further include wherein the fourth fitting portion is movable perpendicular to the linear direction for the purpose of allowing a device with a variety of port locations to be accepted by the docking device, as taught by Holzer (pars. 35 & 44).
Regarding claim 13, the combination of Shindo, Liautaud and Leman does not explicitly disclose further comprising a first support member that supports the second electrical connector movably in a second direction perpendicular to the linear direction; and a second support member that is different from the first support member, and 
However, Holzer discloses a dock station with a movable support, comprising a first support member that supports the second electrical connector movably in a second direction perpendicular to the linear direction; and a second support member that is different from the first support member, and supports the movable member movably in at least the second direction, wherein when the second fitting portion is fitted to the fourth fitting portion, the second electrical connector is moved in the second direction as the movable member is moved in the second direction [fig. 1 & 2; pars. 36-37; front and back portions of 108 (first and second support members) allow movement of connection terminal 101 in a direction perpendicular to the first direction; the connection terminal moves when it is fitted into a mobile device].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Shindo and Liautaud to further include a first support member that supports the second electrical connector movably in a second direction perpendicular to the linear direction; and a second support member that is different from the first support member, and supports the movable member movably in at least the second direction, wherein when the second fitting portion is fitted to the fourth fitting portion, the second electrical connector is moved in the second direction as the movable member is moved in the second direction .

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Shindo et al. US PGPUB 2015/0362953 in view of Liautaud et al. US Patent 4,588,938, further in view of Leman US Patent 5,229,701, further in view of Holzer et al. US PGPUB 2013/0058036, and further in view of Kim US PGPUB 2013/0241470.
Regarding claim 14, Holzer as applied in claim 13 discloses the first support member and the second support member [fig. 1 & 2; pars. 36-37; front and back portions of 108 (first and second support members)].
The combination of Shindo, Liautaud, Leman and Holzer does not explicitly disclose the elastic bodies.
However, Kim discloses a dock station with a movable support including a plurality of elastic bodies [figs. 5-6; par. 45; elastic pieces 240 and 242].
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the combination of Shindo, Liautaud, Leman and Holzer to further include the elastic bodies for the purpose of moving the support to its original position, as taught by Kim (par. 45).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Shindo et al. US PGPUB 2015/0362953 in view of Liautaud et al. US Patent 4,588,938.
Regarding claim 15, Shindo discloses a charger that charges an electronic device [figs. 1A & 2A; charger 5 for device 1; pars. 39-40] that has a first fitting portion 
a placement portion configured so that the electronic device may be placed on the placement portion to be charged [figs. 2A & 3A; the charger 1 is designed to receive the electronic device for charging; pars 35-36 & 39-40] and the placement portion is configured to receive the electronic device in a linear direction [fig. 3A, the device is received in a downward linear direction A; pars. 43-45]; 
a second fitting portion configured to be fitted to the first fitting portion [figs. 2A, 3A, 3B, 4A-4C; the rear wall 8B of the placement portion fits to the lower back of the device], wherein the second fitting portion is not an electrical contact [[figs. 2A, 3A, 3B, 4A-4C & 9A-9C; Examiner is interpreting the rear wall 8B of the placement portion as the second, thus not an electrical contact];
a second electrical connector with a first electrical contact configured to be electrically connected to the first electrical contact [figs. 2A, 3A, 8A & 9A; electrode 4 of the device connects to electrode 6 of the charger when the lower insulator 4b and cavities 4’d is fitted to the bottom electrode 6 and projections 6’d of the charger 5; pars. 43-45 & 77].
Shindo does not explicitly disclose a movable member that is movable parallel to the linear direction, that is movable in conjunction with the second fitting portion being fitted to the first fitting portion, and that surrounds of the second electrical connector.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shindo to further include a movable member that is movable parallel to the linear direction, that is movable in conjunction with the second fitting portion being fitted to the first fitting portion, and that surrounds of the electrical connector for the purpose of maintaining the electrical contacts in tight mechanical connection, as taught by Liautaud (column 4, line 67-column 5, line 30) and Shindo (par. 30).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID V HENZE-GONGOLA whose telephone number is (571)272-3317.  The examiner can normally be reached on M to F, 9am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID V HENZE-GONGOLA/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner notes that though figures 1A-3B refer to an “Embodiment 1” and figures 4A-4C refer to an “Embodiment 2” paragraphs 55 and 57 indicate that the configuration of the second embodiment (charger 8) is “basically similar to” that of the first embodiment (charger 5), including the configuration of the electrodes 4 and 6 (par. 55, “The above described configuration of the expansion unit 8 is basically similar to that of the expansion unit 5 shown in FIG. 2A”; par. 57, “Since the configuration of the lower electrode 4 and the rear surface electrode 3 of the PC 1, and the bottom surface electrode 6 and the back surface electrode 7 of the expansion unit 8 are similar to those of Embodiment 1; description thereof is omitted”). As illustrated in the drawings the primary difference is that the support is rotatable on rotation shaft 9. Thus, references are made to figs. 1A-2A which show the overall connection of the device and the charger as well as to the description of various components which the two embodiments share but are only elaborated on in the description of the first embodiment.
        2 Examiner notes that figures 8A-9C refer to a “Modification 2” which is applicable to either “Embodiment 1 or Embodiment 2” as disclosed in paragraph 77.